

SECURITY AGREEMENT


THIS SECURITY AGREEMENT is entered on February 6, 2008 by and between Web2
Corp., a Florida corporation (the “Debtor”), and William A. Mobley, Jr., an
individual (the “Secured Party”).


WITNESSETH:


WHEREAS, the Debtor has executed and delivered to the Secured Party a
Convertible Promissory Note of even date herewith (the “Note”);


WHEREAS, in order to secure its obligations under the Note, the Debtor is
executing and delivering this Security Agreement (the “Agreement”);


NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties set forth in this Agreement, each of the Debtor
and the Secured Party agrees as follows:


1. The Security. The Debtor hereby assigns and grants to Secured Party a
security interest in the following described property now owned or hereafter
acquired by the Debtor (“Collateral”):


All of Debtor’s accounts, inventory, equipment, furniture, general intangibles,
contract rights and intellectual property, wherever held or located, whether now
owned or hereafter owned or acquired by Debtor, together with all proceeds and
products thereof, and all books and records and insurance proceeds relating
thereto. The terms ‘accounts,” “inventory,” “equipment,” “general intangibles”
and “contract rights” shall have the same respective meanings as are given to
those terms in Chapter 679 of Florida Statutes, as amended; and


All of the shares of the common capital stock of each of the subsidiaries of
Debtor, whether now in existence or hereafter acquired or formed, including but
not limited to ByIndia, Inc., a Florida corporation, Global Portals Online,
Inc., a Florida corporation, You Get It, Inc., a Delaware corporation, and Web
1000, Inc., a Florida corporation (all of which are collectively referred to as
the “Shares”), together with all stock dividends, stock splits, cash dividends
and distribution of shares of subsidiaries or other assets which may at any time
arise from such Shares (collectively, the “Share Benefits”).


--------------------------------------------------------------------------------




2. The Indebtedness. The Collateral secures and will secure all Indebtedness of
the Debtor to the Secured Party. Each party obligated under any Indebtedness is
referred to in this Agreement as a “Debtor.” “Indebtedness” means all debts,
obligations or liabilities now or hereafter existing, absolute or contingent of
the Debtor or any one or more of them to the Secured Party, whether voluntary or
involuntary, whether due or not due, or whether incurred directly or indirectly
or acquired by the Secured Party by assignment or otherwise, including without
limitation the Note.


3. Debtor’s Obligations . The Debtor represents and warrants to the Secured
Party, and covenants and agrees with the Secured Party, as follows:


(a) The Debtor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate books and records.


(b) The Debtor resides in the State of Florida. The Debtor shall give the
Secured Party at least thirty days notice before changing his residence. The
Debtor will notify the Secured Party in writing prior to any change in the
location of any Collateral, including the books and records.


(c) The Debtor will notify the Secured Party in writing prior to any change in
the Debtor’s name, identity or business structure.


(d) The Debtor has not granted and will not grant any security interest in any
of the Collateral except to the Secured Party, and will keep the Collateral free
of all liens, claims, security interests and encumbrances of any kind or nature
except the security interest of the Secured Party.


(e) The Debtor will promptly notify the Secured Party in writing of any event
which affects the value of the Collateral, the ability of the Debtor or the
Secured Party to dispose of the Collateral, or the rights and remedies of the
Secured Party in relation thereto, including, but not limited to, the levy of
any legal process against any Collateral and the adoption of any marketing
order, arrangement or procedure affecting the Collateral, whether governmental
or otherwise.


(f) The Debtor shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Secured Party’s security interest (collectively, the
“Collateral Costs”). Without waiving the Debtor's default for failure to make
any such payment, the Secured Party at its option may pay any such Collateral
Costs, and discharge encumbrances on the Collateral, and such Collateral Costs
payments shall be a part of the Indebtedness and bear interest at the rate set
out in the Indebtedness. The Debtor agrees to reimburse the Secured Party on
demand for any Collateral Costs so incurred.


(g) Until the Secured Party exercises its rights to make collection, the Debtor
will diligently collect all Collateral.

2

--------------------------------------------------------------------------------




(h) If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, the Debtor shall immediately deliver such document to
the Secured Party, together with any necessary endorsements.


(i) The Debtor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of the Secured
Party.


(j) The Debtor will maintain and keep in force insurance covering the Collateral
against fire and extended coverages, to the extent that any Collateral is of a
type which can be so insured. Such insurance shall require losses to be paid on
a replacement cost basis, be issued by insurance companies acceptable to the
Secured Party and include a loss payable endorsement in favor of the Secured
Party in a form acceptable to the Secured Party. Upon the request of the Secured
Party, the Debtor will deliver to the Secured Party a copy of each insurance
policy, or, if permitted by the Secured Party, a certificate of insurance
listing all insurance in force.


(k) The Debtor will not attach any Collateral to any real property or fixture in
a manner which might cause such Collateral to become a part thereof unless the
Debtor first obtains the written consent of any owner, holder of any lien on the
real property or fixture, or other person having an interest in such property to
the removal by the Secured Party of the Collateral from such real property or
fixture. Such written consent shall be in form and substance acceptable to the
Secured Party and shall provide that the Secured Party has no liability to such
owner, holder of any lien, or any other person.


(l) The Debtor has submitted to Secured Party a complete list of all patents,
trademark and service mark registrations, copyright registrations, mask work
registrations, and all applications therefor, in which the Debtor has any right,
title, or interest, throughout the world. To the extent required by the Secured
Party in its discretion, the Debtor will promptly notify the Secured Party of
any acquisition (by adoption and use, purchase, license or otherwise) of any
patent, trademark or service mark registration, copyright registration, mask
work registration, and applications therefor, and unregistered trademarks and
service marks and copyrights, throughout the world, which are granted or filed
or acquired after the date hereof.


(m) The Debtor will, at its expense, diligently prosecute all patent, trademark
or service mark or copyright applications pending on or after the date hereof,
will maintain in effect all issued patents and will renew all trademark and
service mark registrations, including payment of any and all maintenance and
renewal fees relating thereto, except for such patents, service marks and
trademarks that are being sold, donated or abandoned by the Debtor pursuant to
the terms of its intellectual property management program. The Debtor also will
promptly make application on any patentable but unpatented inventions,
registerable but unregistered trademarks and service marks, and copyrightable
but uncopyrighted works. The Debtor will at its expense protect and defend all
rights in the Collateral against any material claims and demands of all persons
other than the Secured Party and will, at its expense, enforce all rights in the
Collateral against any and all infringers of the Collateral where such
infringement would materially impair the value or use of the Collateral to the
Debtor or the Secured Party. The Debtor will not license or transfer any of the
Collateral, except for such licenses as are customary in the ordinary course of
the Debtor's business, or except with the Secured Party's prior written consent.

3

--------------------------------------------------------------------------------



(n) In order to permit Secured Party, in the event of any demand for payment of
the Note which is not immediately satisfied, to accomplish transfer of the
Shares constituting the Collateral, the Debtor shall execute in blank, such
stock powers as Secured Party shall require, and such execution shall remain
irrevocable during the term of this Agreement. The originals of the certificates
regarding the Shares and the stock powers shall be held in escrow by the law
firm of Winderweedle, Haines, Ward & Woodman, P.A., Winter Park and Orlando,
Florida (“Escrow Agent”), throughout the term of this Agreement.


4. Additional Optional Requirements. The Debtor agrees that the Secured Party
may at its option at any time, whether or not the Debtor the Secured Party has
made demand on the Note:


(a) require the Debtor to deliver to the Secured Party (i) copies of or extracts
from the Books and Records, and (ii) information on any contracts or other
matters affecting the Collateral.


(b) examine the Collateral, including the books and records, and make copies of
or extracts from the books and records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any books and records
are located.


(c) require the Debtor to deliver to the Secured Party any instruments, chattel
paper or letters of credit which are part of the Collateral, and to assign to
the Secured Party the proceeds of any such letters of credit.


(d) notify any account debtors, any buyers of the Collateral, or any other
persons of the Secured Party's interest in the Collateral.


5. Remedies. In the event of any demand of payment of the Note which is not
immediately satisfied, the Secured Party may do any one or more of the
following:


(a) Declare any Indebtedness immediately due and payable, without notice or
demand.


(b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.


(c) Enforce the security interest of the Secured Party in any deposit account of
the Debtor maintained with the Secured Party by applying such account to the
Indebtedness.


(d) Require the Debtor to obtain the Secured Party’s rior written consent to any
sale, lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.

4

--------------------------------------------------------------------------------




(e) Require the Debtor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Secured Party in kind.


(f) Require the Debtor to direct all account debtors to forward all payments and
proceeds of the Collateral to a post office box under the Secured Party’s
exclusive control.


(g) Require the Debtor to assemble the Collateral, including the Books and
Records, and make them available to the Secured Party at a place designated by
the Secured Party.


(h) Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Debtor’s equipment, if the Secured Party deems such use necessary or
advisable in order to take possession of, hold, preserve, process, assemble,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral.


(i) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Debtor irrevocably authorizes the Secured Party to
endorse or sign the Debtor's name on all checks, drafts, collections, receipts
and other documents, and to take possession of and open the mail addressed to
the Debtor and remove therefrom any payments and proceeds of the Collateral.


(j) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Debtor.


(k) Use or transfer any of the Debtor’s rights and interests in any Intellectual
Property now owned or hereafter acquired by the Debtor, if the Secured Party
deems such use or transfer necessary or advisable in order to take possession
of, hold, preserve, process, assemble, prepare for sale or lease, market for
sale or lease, sell or lease, or otherwise dispose of, any Collateral. The
Debtor agrees that any such use or transfer shall be without any additional
consideration to the Debtor. As used in this paragraph, “Intellectual Property”
includes, but is not limited to, all trade secrets, computer software, service
marks, trademarks, trade names, trade styles, copyrights, patents, applications
for any of the foregoing, customer lists, working drawings, instructional
manuals, and rights in processes for technical manufacturing, packaging and
labeling, in which the Debtor has any right or interest, whether by ownership,
license, contract or otherwise.


(l) Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. The Debtor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.

5

--------------------------------------------------------------------------------


 
(m) Take such measures as the Secured Party may deem necessary or advisable to
take possession of, hold, preserve, process, assemble, insure, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Debtor hereby irrevocably constitutes and appoints the
Secured Party as the Debtor’s attorney-in-fact to perform all acts and execute
all documents in connection therewith.


(n) Without notice or demand to the Debtor, set off and apply against any and
all of the Indebtedness any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by the Secured Party or any of the Secured Party’s agents or affiliates to
or for the credit of the account of the Debtor or any guarantor or endorser of
the Debtor's Indebtedness.


(o) Exercise any other remedies available to the Secured Party at law or in
equity.


(p) Cause the Escrow Agent to release its Shares, the Share Benefits and the
stock powers to Secured Party. Secured Party may also exercise any and all of
the rights and remedies provided by the Uniform Commercial Code as well as other
rights and remedies, either at law or in equity, possessed by Secured Party.


7. Further Assurances. Each of the parties shall cooperate with one another,
shall do and perform such actions and things, and shall execute and deliver such
documents and instruments, as may be reasonable and necessary to effectuate the
purposes and intents of this Agreement.


8. Governing Law. This Agreement shall be governed by, and shall be construed
and interpreted in accordance, with the laws of the State of Florida, without
giving effect to the principles of conflicts of law thereof.


9. Entire Agreement. This Agreement, together with the exhibits attached hereto,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and arrangements, both oral and written, between the parties with respect to
such subject matter. Without limiting the generality of the immediately
preceding sentence, the Letter of Intent is superceded by this Agreement and
shall be of no further force or effect. This Agreement may not be amended or
modified in any manner, except by a written instrument executed by each of the
parties.


10. Benefits; Binding Effect. This Agreement shall be for the benefit of, and
shall be binding upon, the parties and their respective successors and assigns.


11. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part hereof,
all of which are inserted conditionally on their being valid in law. If any one
or more of the words, phrases, sentences, clauses or sections contained in this
Agreement shall be declared invalid by any court of competent jurisdiction,
then, in any such event, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses, or
section or sections had not been inserted.

6

--------------------------------------------------------------------------------




12. Jurisdiction and Venue. Any claim or dispute arising out of, connected with,
or in any way related to this Agreement shall be instituted by the complaining
party and adjudicated in a court of competent jurisdiction located in Orange
County, Florida, and the parties to this Agreement consent to the personal
jurisdiction of and venue in such courts. In no event shall any party to this
Agreement contest the personal jurisdiction of such courts over or the venue of
such courts.


13. No Waivers. The waiver by either party of a breach or violation of any
provision of this Agreement by the other party shall not operate nor be
construed as a waiver of any subsequent breach or violation,. The waiver by
either party to exercise any right or remedy it may possess shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach or violation.


14. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
any or all of the provisions hereof.


15. Counterparts. This Agreement may be executed in any number of counterparts
and by the separate parties in separate counterparts, each of which shall be
deemed to constitute an original and all of which shall be deemed to constitute
the one and the same instrument.


IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement on the date first written above.


Web2 Corp.



By
/s/ Andre L. Forde
 
/s/ William A. Mobley, Jr.
 
Andre L. Forde
 
William A. Mobley, Jr.
 
President and Chief Operating Officer
   




--------------------------------------------------------------------------------





